                   C a s e 1:1:20-cv-04040-PAE
                   Case       2 0- c v- 0 4 0 4 0- P A E DDocument
                                                           o c u m e nt 221
                                                                          0 Fil e d 110/23/20
                                                                             Filed    0/ 2 3/ 2 0 PPage
                                                                                                    a g e 11 ofof 22
                                                                                    R e pr es e nti n g M a n a g e m e nt E x cl usi v el y i n W or k pl a c e L a w a n d R el at e d Liti g ati o n
                                                                                                                 A L B A N Y, N Y                   D E T R OI T, MI                MI L W A U K E E , WI              R A L EI G H , N C
                                                                                 J a c k s o n L e wi s P. C.
                                                                                                                 A L B U Q U E R Q U E, N M         G R A N D R A PI D S, MI        MI N N E A P O LI S , M N          R A PI D CI T Y , S D
                                                                                   6 6 6 T hir d A v e n u e     A T L A N T A, G A                 G R E E N VI L L E, S C         M O N M O U T H C O U N T Y , NJ   RI C H M O N D , V A
                                                                        N e w Y or k N Y 1 0 0 1 7- 4 0 3 0      A U S TI N, T X                    H A R T F O R D, C T            N E W O R L E A NS , L A           S A C R A M E N T O, C A
                                                                                   T el 2 1 2 5 4 5- 4 0 0 0     B A L TI M O R E, M D              H O N O L U L U, HI             NE W Y O R K , N Y                 S A L T L A K E CI T Y , U T
                                                                                                                 B E R K E L E Y H EI G H T S, NJ   H O U S T O N, T X              N O RF OL K , V A                  S A N DI E G O , C A
                                                                                  F a x 2 1 2 9 7 2- 3 2 1 3
                                                                                                                 BI R MI N G H A M, A L             I N DI A N A P O LI S, I N      O M A H A , NE                     S A N F R A N CI S C O , C A
                                                                           w w w.j a c k s o nl e wi s. c o m    B O S T O N, M A                   J A C K S O N VI L L E , F L    O R A N GE C O U NT Y , C A        S A N J U A N, P R
                                                                                                                 C H A R L O T T E, N C             K A N S A S CI T Y R E GI O N   O RL A N D O , FL                  S E A T T L E, W A
                                                                                                                 C HI C A G O, I L                  L A S V E G A S, N V            P HI L A D E L P HI A , P A        SI LI C O N V A L L E Y, C A
                                                                                                                 CI N CI N N A TI, O H              L O N G I S L A N D, N Y        P H O E NI X , A Z                 S T. L O UI S , M O
                                                                                                                 C L E V E L A N D, O H             L O S A N G E L E S, C A        PI T T S B U R G H , P A           T A MP A , FL
                                                                                                                 D A L L A S, T X                   M A DI S O N, WI                P O R TL A N D, O R                W A S HI N G T O N D C R E GI O N
                                                                                                                 D A Y T O N, O H                   M E M P HI S, T N               P O R TS M O U T H, N H            W HI T E P L AI N S , N Y
                                                                                                                 D E N V E R, C O                   MI A MI, F L                    P R O VI D E N C E , RI




D I R E C T D I A L: ( 2 1 2) 5 4 5- 4 0 8 6
E M AI L A D D R E S S : MI C H A E L.J A K O W S K Y @ J A C K S O N L E WI S .C O M


                                                                                                                O ct o b er 2 3, 2 0 2 0

VI A E C F
                                                                                      M E M O R A N D U M E N D O RS E M E N T
T h e H o n or a bl e G a bri el W. G or e nst ei n
U nit e d St at es M a gistr at e J u d g e
5 0 0 P e arl Str e et
U nit e d St at es C o urt h o us e
N e w Y or k, N Y 1 0 0 0 7

                                                                   R e:                  B ar b ar a H a milt o n, et al. v. T h e A u g ust Ai c h h or n
                                                                                         C e nt er f or A d ol es c e nt R esi d e nti al C ar e, I n c.
                                                                                         C as e N o. 1: 2 0- c v- 0 4 0 4 0 ( P A E)

D e ar J u d g e G or e nst ei n:

                       T his fir m r e pr es e nts D ef e n d a nt i n t h e a b o v e-r ef er e n c e d m att er. W e writ e t o
r es p e ctf ull y r e q u est a t w o- w e e k a dj o ur n m e nt of t h e s ettl e m e nt c o nf er e n c e s c h e d ul e d f or
M o n d a y, O ct o b er 2 6, 2 0 2 0 at 2: 3 0 p. m. Pl ai ntiffs c o ns e nt t o t his r e q u est.

                      Y est er d a y, Pl ai ntiffs’ c o u ns el pr es e nt e d D ef e n d a nt wit h a r e vis e d a n d
si g nifi c a ntl y hi g h er d a m a g es d e m a n d. As a r es ult, D ef e n d a nt n o w r e q uir es a d diti o n al ti m e t o
g at h er i nf or m ati o n i n or d er t o a p pr o pri at el y r es p o n d t o e ns ur e t h at t h e s ettl e m e nt dis c ussi o ns c a n
b e as m e a ni n gf ul a n d pr o d u cti v e as p ossi bl e. As s u c h, p urs u a nt t o Y o ur H o n or’s S e pt e m b er 2 5,
2 0 2 0 Or d er, t h e p arti es ar e r e q uir e d t o r e q u est a c h a n g e i n d at e f or t h e s ettl e m e nt c o nf er e n c e as
D ef e n d a nt a n d Pl ai ntiffs c o nti n u e t o e v al u at e t h eir p ositi o ns a n d e x c h a n g e i nf or m ati o n t h at will
all o w f or a m or e pr o d u cti v e c o nf er e n c e. W e c o nt a ct e d t h e C o urt t o d a y r e g ar di n g a v ail a bilit y,
a n d t h e p arti es u n d erst a n d t h at t h e C o urt is a v ail a bl e o n N o v e m b er 9, 2 0 2 0 at 1 0: 0 0 a. m. f or t h e
c o nf er e n c e. D ef e n d a nt a n d Pl ai ntiffs a gr e e t o t his n e w d at e a n d ti m e.

                              T h a n k y o u f or y o ur att e nti o n t o t his m att er.
                   C a s e 1:1:20-cv-04040-PAE
                   Case       2 0- c v- 0 4 0 4 0- P A E DDocument
                                                           o c u m e nt 221
                                                                          0 Fil e d 110/23/20
                                                                             Filed    0/ 2 3/ 2 0 PPage
                                                                                                    a g e 22 ofof 22
                                                                                                                     O ct o b er 2 3, 2 0 2 0
                                                                                                                                     Pa ge 2




                                                                         R es p e ctf ull y s u b mitt e d,

                                                                         J A C K S O N L E WI S P. C.
                                                                         /s/ Mi c h a el A. J a k o ws k y
                                                                         Mi c h a el A. J a k o ws k y

c c:            C o u ns el of R e c or d ( vi a E C F)
4 8 4 6- 7 4 1 0- 3 2 4 7, v. 1



C o nf e r e n c e a dj o u r n e d t o N o v e m b e r 9, 2 0 2 0 at 1 0: 0 0 a. m. A n y s u p pl e m e nt al l ett e rs a r e d u e N o v e m b e r
2, 2 0 2 0.

S o O r d e r e d.



O ct o b e r 2 3, 2 0 2 0
